           Case 1:14-cr-00773-RA Document 481 Filed 07/23/20 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/23/2020


UNITED STATES OF AMERICA,
                                                              No. 14-CR-773 (RA)
                       v.
                                                              No. 20-CV-5626 (RA)
GIORGI BULEISHVILI,
                                                                     ORDER
                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The C.J.A. attorney from the habeas panel, who is assigned to receive cases on this day,

is hereby ordered to assume representation of the defendant in the above captioned matter.

SO ORDERED.

Dated:          July 23, 2020
                New York, New York
                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
